                        United States District Court
                      Western District of North Carolina
                             Asheville Division

 ERIKA MOSTELLER,                               )               JUDGMENT IN CASE
                                                )
                   Plaintiff,                   )               1:18-cv-00270-GCM
                                                )
                      vs.                       )
                                                )
 NANCY A. BERRYHILL, Acting Commissioner        )
 of Social Security,                            )
                                                )
                  Defendant.                    )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 12, 2020 Order.

                                               March 12, 2020
